Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 7/2/2018. It is noted, however, that applicant has not filed a certified copy of the 102018210872.2 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 8/1/2018. It is noted, however, that applicant has not filed a certified copy of the 102018213834.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-26 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Lawrence et al. (US 2018/0184201 A1), teaches apparatus (Figs. 1-2) for modifying a loudspeaker signal for preventing diaphragm over-deflection configured to
predict a diaphragm deflection signal (¶ 0083, 0087, Fig. 3c), block-by-block, in overlapping time blocks (¶ 0026) based on the loudspeaker signal (Figs. 1 and 2) to acquire one diaphragm deflection signal block per time block (Figs. 3c and 3f).
Lawrence fails to teach
determine a temporal position of a maximum deflection of a current diaphragm deflection signal block of a current time block within an overlap area with a subsequent time block;
calculate a level up to which the current diaphragm deflection signal block can be controlled without diaphragm over-deflection for the current time block, by considering a comparison of the current diaphragm deflection signal block with a subsequent diaphragm deflection signal block or an estimation of the subsequent diaphragm deflection signal block from the current diaphragm deflection signal block at the temporal position;
attenuate the current diaphragm deflection signal block based on the level to acquire a modified current diaphragm deflection signal block; and

Additionally, the prior art of record does not make obvious the combination of the above limitations that Lawrence fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 4, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 4 because:
The closest prior art of record, Lawrence, teaches apparatus for modifying a loudspeaker signal for preventing diaphragm over-deflection configured to
predict a diaphragm deflection signal (¶ 0083, 0087, Fig. 3c), block-by-block, in overlapping time blocks (¶ 0026) based on the loudspeaker signal (Figs. 1 and 2) to acquire one diaphragm deflection signal block per time block (Figs. 3c and 3f).
Lawrence fails to teach
determine a first maximum deflection portion for a current diaphragm deflection signal block of a current time block in a first overlap area of the current time block with a preceding time block as well as in the residual area of the current diaphragm deflection signal block;
determine a second maximum deflection portion for the current diaphragm deflection signal block of the current time block in a second overlap area of the current time block with a subsequent time block;
calculate a level based on the first maximum deflection portion when the first maximum deflection portion is smaller than the second maximum deflection portion or 
attenuate the current diaphragm deflection signal block based on the level to acquire a modified current diaphragm deflection signal block; and
synthesize a modified loudspeaker signal based on the modified current diaphragm deflection signal block.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Lawrence fails to teach in combination with the rest of the limitations of the claim.
Claim 25 has/have similar allowable features as claim 1.
Claim 26 has/have similar allowable features as claim 4.
Claim 2, 3, 5-9, 10-24 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687